MEMORANDUM**
Anthony W. Martin appeals pro se the district court’s order dismissing his civil-rights action against two Internal Revenue Service (“IRS”) agents, his employer, and another employee for lack of subject-matter jurisdiction and for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo both dismissals for lack of subject matter jurisdiction, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and dismissals pursuant to Fed.R.Civ.P. 12(b)(6), Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001). We affirm.
Sovereign immunity bars all suits against the federal government unless it expressly consents to be sued and this bar cannot be avoided by naming officers and employees of the United States as defendants. Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985). Thus, Martin’s claims against the IRS agents in their official capacities are barred because there is no express waiver of sovereign immunity. See id.
Martin failed to establish a Bivens claim because he only alleges improper tax collection. See Stonecipher v. Bray, 653 F.2d 398, 401 (9th Cir.1981).
The district court properly held defendants Burlington Northern Santa Fe and Kratina not liable for complying with the IRS’s instructions to withhold taxes from Martin’s paycheck. See Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 770 (9th Cir.1986) (holding that an employer is not liable to employee for complying with legal duty to withhold taxes).
Martin’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.